Citation Nr: 0322700	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  He died in April 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 decision of the New 
Orleans, Louisiana, VA Regional Office (RO).  The RO denied 
entitlement to recognition as the veteran's surviving spouse 
for VA death benefits.


FINDINGS OF FACT

1.  The appellant and the veteran were married in November 
1971.

2.  The appellant and the veteran were divorced in April 
1989.

3.  At the time of the veteran's death in April 1995, the 
appellant was not married to the veteran.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
dependent spouse for VA death benefit purposes. 38 U.S.C.A. 
§§ 101, 103 (West. 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded). 

However, the Court has held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. 
Principi, 16 Vet. App. 534 (2002).  This is the case here.  
Therefore, although the appellant was not notified of VCAA, 
the law is dispositive in her claim.  

The appellant contends, in essence, that she is the veteran's 
surviving spouse for the purpose of entitlement to VA death 
benefits.

The record shows that the veteran and the appellant were 
married in November 1971.  A divorce decree between the 
veteran and the appellant shows that they were divorced in 
April 1989.

The Certificate of Death shows that the veteran died in April 
1995 and his marital status when he died was "divorced."

The appellant has filed for VA death benefits as the 
surviving spouse of the veteran.  She did not dispute that 
she was divorced from the veteran when he died; rather, she 
expressed the difficulties that the veteran caused during 
their 17 year marriage and afterwards, that the veteran 
abandoned her and their son, that the veteran did not 
thereafter support her or their son, and that because of 
these things, she should be entitled to VA death benefits.  

"Marriage," for VA purposes, means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).  A 
"spouse" is a person of the opposite sex whose marriage to 
the veteran meets the requirements noted in 38 C.F.R. § 
3.1(j). 38 C.F.R. § 3.50(a).  A "surviving spouse" is a 
person of the opposite sex whose marriage to the veteran 
meets the requirement of 38 C.F.R. § 3.1(j), who was the 
spouse of the veteran at the time of the veteran's death, and 
who (1) lived with the veteran continuously from the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse), and (2) has not 
remarried or (in cases not involving remarriage) has not, 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.350(b).

After a careful review of the evidence of record, the Board 
finds that the appellant cannot be considered to be the 
"surviving spouse" of the veteran.  At the time of the 
veteran's death in April 1995, he and the appellant were 
divorced.  The circumstances of their prior marriage and 
thereafter are not relevant if there was a legal divorce.

The appellant was clearly not the veteran's spouse as defined 
by the above-noted law and regulations.  The appellant and 
the veteran were divorced at the time of his death.  There is 
no evidence that the appellant and the veteran were living 
together at the time of his death or had remarried following 
their divorce.  While the law and regulations provide an 
exception for those situations where a separation was caused 
by the misconduct of the veteran, or was procured by the 
veteran, without fault of the veteran's spouse, in the 
instant case, the veteran and the appellant were not merely 
separated at the time of his death, but were legally 
divorced.  

Based upon VA law and regulations, the appellant cannot be 
considered to be the "surviving spouse" of the veteran.  The 
law in this case is dispositive; therefore, the appellant's 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis.


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA death benefit purposes is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

